Order entered December 5, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00229-CR
                                    No. 05-19-00230-CR
                                    No. 05-19-00231-CR
                                    No. 05-19-00232-CR
                                    No. 05-19-00233-CR

                       TYRONTAE LOMON COOPER, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 15th Judicial District Court
                               Grayson County, Texas
            Trial Court Cause Nos. 069973, 069975, 069976, 069977 & 069796

                                          ORDER
       Before the Court is appellant’s November 21, 2019 motion to supplement the appellate

record with the court reporter’s “backup audio.” We DENY appellant’s motion.

        We ORDER the trial court to conduct a hearing and to make findings of fact regarding

whether the original volume 5 of the May 10, 2019 reporter’s record contains a typographical

error on page 87, line 7 (“sentence you to four years TDC”) and, if so, whether the November

21, 2019 corrected volume 5, page 87, line 7 of the reporter’s record accurately reflects the

proceedings in the trial court (“sentence you to 40 years TDC”). See TEX. R. APP. P. 34.6(e)(2).
         We ORDER the trial court to transmit a supplemental record containing its written

 findings of fact within TWENTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable James Fallon,

Presiding Judge, 15th District Court; to Misty Skinner, official court reporter, 15th District

Court; and to all counsel for all parties.

       We ABATE this appeal to allow the trial court to comply with this order. The appeal

shall be reinstated when we receive the supplemental record containing the trial court’s findings

of fact or when the Court otherwise deems it appropriate to reinstate the appeal.



                                                     /s/     BILL PEDERSEN, III
                                                             JUSTICE




                                               –2–